DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-20 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto et al. (U.S. Publication No. 2003/0064283) in view of Farnworth (U.S. Patent No. 5,229,327).
With respect to claim 1, Examiner notes the statement “the cathode thermoelectric device and the anode thermoelectric device operate as a heat pump system configured to: remove heat from the cathode and provide heat to the anode in response to the cell being discharged; and remove heat from the anode and provide heat to the cathode in response to the cell being charged” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the cathode and anode thermoelectric devices of the apparatus.  Any apparatus with cathode and anode thermoelectric devices meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Uemoto teaches an apparatus (Figure 8) comprising an anode and cathode of a battery cell (positive and negative terminal of the battery cells, 10) and an anode thermoelectric device and a cathode thermoelectric device (30) operably coupled to the anode and cathode of the cell, respectively, wherein “operably coupled” is interpreted to cover a heat-exchange relationship.  Figures 7, 8 and 9 and Paragraphs 24, 26, 37-39.
Uemoto further teaches the thermoelectric elements operate to temperature control the apparatus and adjust the temperature status of the battery, meaning the cathode and anode thermoelectric devices are capable of performing the recited functions of removing heat from the cathode and provide heat to the anode in response to the cell being discharged and remove heat 
Uemoto is silent as to whether the thermoelectric devices are connected in electrical series with the anode of the cell and the cathode of the cell, respectively.
However, Farnworth, which deals with thermoelectric cooling devices, teaches a device to be cooled by a Peltier junction thermoelectric device is connected in series with the Peltier device.  Col. 5, Lines 43-48.  Farnworth teaches this arrangement provides cooling of the device to be cooled in proportion to the heat dissipation requirements thereof.  Abstract.  Farnworth additionally teaches the packaging of the thermoelectric element with the device to be cooled is beneficial because it is reliable and durable in operation.  Col. 2, Lines 37-39.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to connect the anode thermoelectric device and the cathode thermoelectric device in series with the anode and cathode, respectively, because Farnworth teaches doing so obtains an arrangement that is beneficial because it is reliable and durable.  Farnworth also teaches the arrangement is beneficial because the cooling is in proportion to the heat dissipation requirements thereof.
With respect to claim 4, Examiner notes the statement “wherein an electric current passing through the cell also passes through the cathode thermoelectric device, causing a cathode thermoelectric device voltage drop, and through the anode thermoelectric device, causing an anode thermoelectric device voltage drop” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the anode and cathode thermoelectric devices.  Any apparatus with anode and cathode thermoelectric devices 
In this case, Uemoto and Farnworth, as combined above, teach an apparatus meeting the requirements of the claimed invention, wherein the anode and cathode thermoelectric devices are serially connected with the anode and cathode, meaning the devices are capable of performing the recited intended uses within the scope of the claimed invention.  Uemoto, Figures 7, 8 and 9 and Paragraphs 24, 26, 27-39 and 43 and Farnworth, Col. 5, Lines 43-48.
With respect to claims 5 and 6, modified Uemoto teaches a cathode heat sink (31) and an anode heat sink (31) are physically coupled to the anode and cathode thermoelectric device, respectively.  Uemoto, Figure 8 and Paragraph 38.
With respect to claims 7 and 8, modified Uemoto further teaches the apparatus comprises a plurality of cells connected in electrical series, meaning at least first and second cells are present, wherein the second cell comprises a second anode and a second cathode and the cell and the second cell are both disposed at the anode and cathode ends of the plurality of cells.  Figure 10 and Paragraph 42.
Furthermore, regarding the presence of second anode and cathode thermoelectric devices, as per the MPEP, the duplication of parts has no patentable significant unless a new and unexpected result is produced.  MPEP 2144.04VI(B).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that duplicating the amount of anode and cathode thermoelectric devices operably coupled to the anode or cathode, respectively, and connected in electrical series therewith, obtains the result of increased cooling capacity for the apparatus.

With respect to claim 9, modified Uemoto further teaches the apparatus comprises a battery fan (28) to maintain the temperature of the apparatus at a predetermined level.  Figure 6 and Paragraphs 33 and 34.  Modified Uemoto also teaches the fan is physically coupled to the apparatus.  Figure 6.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to further include a fan with the embodiment of the apparatus comprising a heat sink because Uemoto teaches doing so maintains the apparatus temperature at a predetermined level.
Regarding the presence of a second fan, again, as per the MPEP, the duplication of parts has no patentable significant unless a new and unexpected result is produced.  MPEP 2144.04VI(B).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the duplication of the fan performs the same function of providing air to the apparatus to maintain the apparatus temperature at a predetermined level.
Finally, given that both fans are physically coupled to the apparatus, either meets the requirements for the anode or cathode fan within the scope of the claimed invention.
With respect to claim 10, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the “formed on” limitation is a product-by-process requirement to the extent it implies a specific formation process for the device.

With respect to claim 11, Uemoto and Farnworth, as combined above, teach a cell (1) comprising a casing (2), an anode and a cathode (14) disposed within the casing, an electrolyte disposed within the casing and a separator disposed within the electrolyte portion of the casing and between the anode and cathode, meaning the separator is formed of a porous material that permits passage of ions between the anode to the cathode.  Uemoto, Figure 3 and Paragraphs 26 and 27.
Modified Uemoto further teaches the cell comprises anode and cathode thermoelectric devices connected in electrical series with the anode and cathode, respectively.  Farnworth, Col. 5, Lines 43-48.  Uemoto also teaches the cell comprises positive and negative electrode terminals connected electrically to the cathode and anode, respectively, wherein a portion of the terminals are external to the casing.  Figure 3 and Paragraph 26.  Accordingly, given the terminals are connected electrically to the anode and cathode, the terminals are also connected in series with the anode and cathode thermoelectric devices, respectively, in the cell taught by modified Uemoto.
Finally, regarding the placement of the anode and cathode thermoelectric devices within the casing, Uemoto teaches the devices perform a temperature-adjustment function.  Paragraphs 37-39 and 43.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the placement of the thermoelectric devices is an obvious design choice because either configuration obtains a temperature-adjusting function.
claim 12, modified Uemoto teaches the anode is disposed in an anode plane and the cathode is disposed in a cathode plane, wherein the anode plane is substantially parallel to the cathode plane.  Figure 3 and Paragraph 26.  Specifically, the defined planes correspond to the anode and cathode current collectors in the stack before winding or in the wound configuration.  Paragraph 26.
With respect to claim 13, modified Uemoto teaches the anode, cathode and separator are formed as sheets that are spirally wound.  Paragraph 26.
With respect to claim 15, Examiner notes the statement “the cathode thermoelectric device and the anode thermoelectric device operate as a heat pump system configured to: remove heat from the cathode and provide heat to the anode in response to the cell being discharged; and remove heat from the anode and provide heat to the cathode in response to the cell being charged” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the cathode and anode thermoelectric devices of the apparatus.  Any apparatus with cathode and anode thermoelectric devices meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
In this case, modified Uemoto further teaches the thermoelectric elements operate to temperature control the apparatus and adjust the temperature status of the battery, meaning the cathode and anode thermoelectric devices are capable of performing the recited functions of removing heat from the cathode and provide heat to the anode in response to the cell being discharged and remove heat from the anode and provide heat to the cathode in response to the cell being charged.  Paragraphs 37-39 and 43.



Claims 2, 3, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto et al. (U.S. Publication No. 2003/0064283) in view of Farnworth (U.S. Patent No. 5,229,327), as applied to claims 1, 4-13 and 15 above, and further in view of Venkatasubramanian et al. (U.S. Publication No. 2006/0225773).
With respect to claims 2, 3 and 16, modified Uemoto teaches the cathode and anode thermoelectric devices but is silent as to whether they are each an array of p-type elements having a common polarity.
However, Venkatasubramanian, which deals with thermoelectric devices, teaches a thermoelectric device having an array of unipolar p-type elements.  Abstract, Figure 2 and Paragraphs 22-24.  Venkatasubramanian teaches this thermoelectric device arrangement allows for a less complicated manufacturing process and obtains a thermoelectric device with better efficiency than conventional bipolar devices.  Paragraph 6.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Uemoto and Farnworth, as combined above, so that the cathode and anode thermoelectric devices are an array of unipolar p-type elements because Venkatasubramanian teaches such a thermoelectric device is associated with a less complicated manufacturing process and better efficiency than a bipolar thermoelectric device.
With respect to claim 17, Uemoto, Farnworth and Venkatasubramanian, as combined above, teach an apparatus comprising an anode of a cell, a cathode of a cell and a thermoelectric device or devices operably coupled (interpreted to cover a heat-removing relationship) to the cathode and/or anode of the cell, wherein the thermoelectric device or devices are connected in 
With respect to claims 18 and 19, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement that the device be formed via a thin-film deposition process that is MOCVD or MBE is a product-by-process requirement.
Modified Uemoto teaches the thermoelectric device is formed on the selected one of the anode or cathode.  Farnworth, Figures 1A and 1B.
With respect to claim 20, Examiner notes the statement “the thermoelectric device operate as a heat pump configured to remove heat from the selected one of the anode or the cathode or provide heat the selected one of the anode or the cathode, based on a direction of current within the cell” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the cathode and/or anode thermoelectric devices of the apparatus.  Any apparatus with cathode and anode thermoelectric devices meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
In this case, modified Uemoto further teaches the thermoelectric elements operate to temperature control the apparatus and adjust the temperature status of the battery, meaning the cathode and anode thermoelectric devices are capable of performing the recited functions of 
(4)
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, fails to teach or fairly suggest the cathode and anode thermoelectric devices are physically coupled to and wrapped with the cathode and anode, respectively, in addition to being connected in electrical series with the cathode and anode, respectively, as required by claim 14.
(5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796